 REGISTER-GUARD 353Guard Publishing Company d/b/a The Register-Guard and Eugene Newspaper Guild, CWA Lo-cal 37194.  Case 36ŒCAŒ8919-1 June 20, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On June 27, 2002, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed limited exceptions, a supporting brief, and an answering brief to the Respondent™s exceptions.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as modified and to adopt the recommended Order as modi-fied and set forth in full below.1The judge found that the Respondent violated Section 8(a)(5) and (1) by unilaterally implementing new sales commissions for employees selling two types of newspa-per advertisements: ﬁTop of Mind Awarenessﬂ (TOMA) advertisements, and internet display advertisements.  For the reasons stated below, we agree. I.  FACTS A.  The Expired Collective-Bargaining Agreement The Union represents employees at the Respondent™s newspaper.  The most recent collective-bargaining agree-ment was effective from October 16, 1996, through April 30, 1999.  The alleged unilateral changes took place after the collective-bargaining agreement had expired and while the parties were negotiating for a new agreement. B.  New TOMA Commissions TOMA is an advertising contract sold by the Respon-dent to its customers.  TOMA contracts provide that the customer™s ad will appear regularly in the Respondent™s newspaper for a period of several months.  From 1997 through 2000, the Respondent™s advertising employees sold TOMA ads periodically each year, and received commissions for doing so.  The record shows no changes in TOMA commissions from 1997 through 2000. In April 2001,2 at a time when the parties™ collective-bargaining agreement had expired and they were negoti-                                                                                                                     1 We shall modify the judge™s conclusions of law, remedy, and rec-ommended Order and substitute a new notice to conform to our find-ings and to the Board™s standard remedial language. 2 All dates are in 2001 unless otherwise specified. ating a new one, the Respondent decided to re-launch its TOMA program.  It kept the same basic commission structure as in past TOMA programs, except it added two new commissions:  a $25 signing bonus for TOMA ads sold to existing TOMA customers, and a $10 signing bonus for TOMA ads sold by the Respondent™s ﬁmedia representative,ﬂ a bargaining unit position created some-time after 1997.  The Respondent™s advertising director admitted that these two commissions were not included in past years™ TOMA programs. About April 26, the Respondent notified the Union in a memorandum that it planned to re-launch TOMA and add the $10 commission for the media representative.   The memorandum did not mention the $25 commission for existing TOMA customers.  The next day, the Union requested bargaining.  About April 30, without bargain-ing, the Respondent held a meeting announcing the 2001 TOMA program to employees.  The Respondent also distributed a memorandum to employees outlining the program, including the new $25 and $10 commissions.3In May, the parties exchanged further correspondence about the TOMA program.  In a memorandum to the Respondent, the Union reiterated its position that ﬁ[b]ecause the Guild and the company are currently in the process of negotiating ad commissions, the Guild believes the company has a duty to bargain any changes in the existing commission plan . . . .ﬂ  The Respondent maintained that the TOMA program had been used in the past, and that the only change was the $10 commission to the media representative.4The parties stipulated that employees began selling TOMA ads under the 2001 TOMA program, and receiv-ing commissions for those ads, in May.  A witness for the Respondent testified that the Respondent has never actually paid the $10 commission to the new media rep-resentative.  However, he did not explain why, and it is clear that the $10 commission was announced to em-ployees as part of the 2001 TOMA program.  The Re-spondent does not claim that it has not paid the $25 commission for contracts sold to existing TOMA cus-tomers.  3 The judge found that the Respondent did not notify the Union of the new TOMA commissions until after employees were notified, and that the new TOMA commissions were therefore presented to the Un-ion as a fait accompli.  This is incorrect, at least as to the $10 commis-sion, which was proposed to the Union about 4 days before it was an-nounced to employees.  Because our analysis in this case does not depend on finding a fait accompli (see sec. II,A, below), this factual error does not affect our decision.  4 In its correspondence to the Union, the Respondent did not mention the new $25 commission for sales to existing TOMA customers.  As explained above, the Respondent™s advertising director testified that this commission was also a new addition to the 2001 TOMA program. 339 NLRB No. 47  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354The judge found that the Respondent violated Section 
8(a)(5) by unilaterally implementing the new $10 and 
$25 TOMA commissions. 
C.  Internet Advertising Commission Program 
Prior to May 2001, customers who bought display ad-
vertisements in the Respondent™s newspaper could run 
the same advertisement on the Respondent™s web site at 
no extra charge.  About May 23, at a time when the par-
ties were engaged in negotiations for a new collective-
bargaining agreement, the Respondent notified the Union 
president that on June 3, it would begin charging adver-
tisers a flat $10 fee to run these internet ads.  The Re-
spondent told the Union that it wanted to pay a commis-
sion of 50 cents per ad, per week, to employees selling 
the internet ads.
5  The Union replied that any changes in advertising commissions must be bargained, and re-
quested that the Respondent contact Lance Robertson, 
the Union™s lead negotiator.  The Respondent contacted 
Robertson, who asked that the issue be discussed at the 
parties™ next negotiation sessions on July 20 and 21, 
along with the Respondent™s other proposed changes to 

advertising commissions.  Despite the Union™s request, 
the Respondent unilaterally implemented the 50-cent 
commission.
6  The judge found that the Respondent vio-
lated Section 8(a)(5) and (1) by doing so.  
II.  ANALYSIS For the reasons stated below, we agree with the judge 
that the Respondent violated Section 8(a)(5) and (1) by 
unilaterally implementing the new $10 and $25 TOMA 
commissions.  We further agree that the Respondent vio-
lated Section 8(a)(5) and (1) by unilaterally implement-
ing the new internet advertising commission program. 
A.  Unilateral Changes During Negotiations for 
New Collective-Bargaining Agreement 1.  New TOMA commissions 
Although the Respondent had run its TOMA program 
in prior years, the Respondent™s advertising director ad-
mitted that the $10 and $25 commissions were not in-

cluded in past TOMA programs, but were first intro-
duced in 2001.  These new TOMA commissions repre-
sented a change in employees
™ wages, and therefore were 
                                                          
                                                           
5 The judge found that the Respondent notified employees of the 50-
cent commission before notifying the Un
ion.  He therefore found that 
the commission was presented as a fait accompli.  Although that is not 
clear from the record, it does not aff
ect our decision.  Again, our analy-
sis does not depend on finding a fait acco
mpli.  See sec. II,A, below. 
6 The exact date on which the commission was implemented is un-
clear.  An employee who sold advertisements under the commission 
program testified that it took effect about June 2001.  A memorandum 
from the Respondent suggests that 
the commission may not have taken 
effect until early July. a mandatory subject of bargaining.
7  Where, as here, par-
ties are engaged in negotiations for a collective-
bargaining agreement, an employer™s obligation to re-
frain from unilateral changes in terms and conditions of 
employment ﬁextends beyond the mere duty to provide 
notice and an opportunity to bargain about a particular 
subject matter; rather it en
compasses a duty to refrain 
from implementation at all, absent overall impasse on 
bargaining for the agreement as a whole.ﬂ  
RBE Electronics of S.D., Inc.
, 320 NLRB 80, 81 (1995); see 
also Bottom Line Enterprises, 302 NLRB 373, 374 
(1991), enfd. 15 F.3d 1087 (9th Cir. 1994). 
 The Board has recognized two limited exceptions to 
this rule:  ﬁwhen economic exigencies compel prompt 

action,ﬂ and when a union, ﬁin response to an employer™s 
diligent and earnest efforts to engage in bargaining, in-
sists on continually avoiding or delaying bargaining.ﬂ  
Bottom Line
, supra at 374 (quoting 
M&M Contractors
, 262 NLRB 1472 (1982), review denied 707 F.2d 516 
(9th Cir. 1983)); see also 
RBE, supra at 81.  The Respon-
dent does not argue that economic exigencies required it 
to implement the new co
mmissions, and the evidence 
does not show that the Union engaged in delay tactics.  
The Union verbally requested bargaining on April 27, the 
day after it received notice of the proposed new TOMA 
commission.  The Respondent, however, announced the 
new commissions to employees about April 30, only 3 
days later.  Employees began selling TOMA ads and 
receiving commissions in May.
  During this time period, 
the Union continued to participate in negotiations with 
the Respondent for a new collective-bargaining agree-
ment, including negotiation sessions on May 22 and 23.
  Under these circumstances, the evidence does not estab-

lish that the Union insisted on continually avoiding or 
delaying bargaining.
  Contrast 
Serramonte Oldsmobile
, 318 NLRB 80, 100Œ101 (1995), enf. granted in part, de-
nied in part on other grounds 86 F.3d 227 (D.C. Cir. 
1996) (union™s entire course of conduct showed a strat-
egy to obstruct negotiations; among other things, union 
 7 A unilateral change in a mandatory subject of bargaining is unlaw-
ful only if it is ﬁmaterial, s
ubstantial, and significant.ﬂ  
Flambeau Air-
mold Corp., 334 NLRB 165 (2001), modified on other grounds 337 
NLRB 1025 (2002) (quoting 
Alamo Cement Co.
, 281 NLRB 737, 738 
(1986)).  The new TOMA commissions meet this standard.
  The record shows that the sale of TOMA ads in 2001 was an important aspect of 
sales representatives™ duties.  According to one of its flyers, the Re-
spondent held a ﬁSpecial TOMA Sa
les Meetingﬂ to announce the ﬁnew 
and improvedﬂ 2001 TOMA package to employees.  The Respondent 
also required employees to make at least one TOMA sales call per 

week, and to document their TOMA sales calls and future TOMA 
prospects to management each week.
  Although the new commission 
amounts were arguably small ($10 and $25), employees had the oppor-
tunity to earn those amounts many times over by selling TOMA ads to 
multiple customers. 
 REGISTER-GUARD 355avoided bargaining for more than 3 months, took a ﬁspu-
riousﬂ and ﬁshamﬂ position that
 respondent had failed to 
serve timely notice of its intent to open negotiations, and 
failed to communicate with unit employees about what 
they desired from bargaining); 
M&M Contractors
, supra at 1472 (delay tactics found where union refused for 7 

months to give respondent a date on which it would meet 

to bargain). 
Therefore, we find that the Respondent violated Sec-
tion 8(a)(5) and (1) by implementing the new TOMA 
commissions during negotiations for a new agreement, 
before the parties had reached overall impasse on the 
entire agreement. 
2.  New internet advertising commission program 
For the same reasons, we also agree with the judge that 
the Respondent violated Section 8(a)(5) and (1) by uni-
laterally implementing the internet advertising commis-
sion program.  Like the new TOMA commissions, this 
program was a change in employees™ wages, and there-
fore was a mandatory subject of bargaining.
8  Because the parties were engaged in negotiations for a new 
agreement, the Respondent had an obligation to refrain 
from implementing unilateral changes to terms and con-
ditions of employment, absent overall impasse.  
RBE, supra at 81; 
Bottom Line
, supra at 374.  As with TOMA, 
the Respondent does not argue that economic exigencies 

required it to implement the commissions, and the evi-
dence does not show that the Union engaged in tactics 
designed to delay bargaining.  Consistent with 
RBE and Bottom Line
, the Union simply requested that the new 
internet ad commission be discussed during the parties™ 

next contract negotiation session, along with other 
changes the Respondent had proposed to advertising 
commissions.   
B.  Respondent™s Defenses 
The Respondent raises several defenses, which it 
claims permitted it to implement the new TOMA com-
missions and the new internet advertising commission 
program without bargaining.  Specifically, the Respon-
dent contends that the new commissions were a continua-
tion of past practice and therefore did not change the 
status quo, that the dispute is solely a matter of contract 
interpretation, and that the allegations are time barred by 
                                                          
                                                           
8 Like the new TOMA commissions, we find that the internet adver-
tising commission program was a ﬁmaterial, substantial, and signifi-
cantﬂ change.  Flambeau
, supra at 165.  An employee testified that he 
sold ads under the program and that his wages increased as a result.  
Although the new commission amount was small (50 cents per ad per 
week), employees had the opportunity to earn many times that amount 
by selling multiple ads. 
 Section 10(b).  We reject each of these defenses for the 
reasons stated below. 1.  Past practice a.  TOMA The Respondent argues that the new TOMA commis-
sions were a continuation of its past practice, did not 
change the status quo, and therefore did not violate Sec-
tion 8(a)(5) and (1).  We disagree. 
First, the Respondent argues that TOMA has been an 
ongoing program since 1997.  It is undisputed, however, 
that the $10 and $25 commissions discussed above were 
not included in the 1997Œ2000 TOMA programs, but 
were first introduced when 
the TOMA program was re-
launched in 2001. 
Second, the Respondent argues that since launching 
TOMA in 1997, it has made several changes to the 
TOMA program without objection from the Union.  
Those changes, however, were not changes to commis-
sions or other
 terms and conditions of employment, but 
changes in the size
 and duration of the TOMA adver-
tisements offered by the Respondent to its customers.  
Therefore, the changes do not establish a past practice of 
unilaterally implementing new advertising sales commis-
sions. 
Third, the Respondent argues that it has a past practice 
of unilaterally implementing other types of advertising 
sales incentive programs, without objection from the 
Union.  However, in contrast to the new TOMA commis-
sions at issue here, all but one of the Respondent™s past 
incentive programs were impl
emented while the collec-
tive-bargaining agreement was still in effect.
9  The Re-
spondent contends that it was permitted to implement 

those programs under a provision of the agreement that 
stated:  ﬁIn the sole discretion of the Publisher, wages in 
excess of the established wage may be paid.ﬂ  A contrac-
tual reservation of managerial discretion, like the provi-
sion relied on by the Respondent, does not survive expi-
ration of the contract that 
contains it, absent evidence that the parties intended it to survive.  See 
Ironton Publi-
cations
, 321 NLRB 1048 (1996); 
Blue Circle Cement
 Co.
, 319 NLRB 954 (1995), enf. granted in part, denied 
in part on other grounds 106 F.3d 413 (10th Cir. 1997).  
There is no such evidence here.  Therefore, the contrac-
tual provision under which the Respondent implemented 
 9 The one advertising sales incentive program implemented after the 
contract expired was a ﬁweb directoryﬂ ad program implemented in 
March 2000.  That program is discussed below. 
The Respondent also introduced evidence that in January 2000, it 
paid a special bonus to one employee for her work on an experimental 
project.  However, the Respondent made clear that this was a one-time 
bonus.  It was not an advertising sales commission program like those 
at issue here.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356its past commission programs expired in 1999, when the 
collective-bargaining agreemen
t expired.  Under these 
circumstances, the Respondent™s past commission pro-
grams, implemented under a contractual provision that 
has since expired, do not establish a past practice allow-
ing the Respondent to implement the new 2001 TOMA 
commissions at issue here. 
The Respondent did implement a ﬁweb directoryﬂ ad-
vertising sales incentive program in March 2000, after 
the collective-bargaining agreement expired.  The Re-
spondent gave the Union notice of its intent to implement 
this program, and the Union did not request bargaining.  
However, a union™s acquiescence in previous unilateral 
changes generally does not constitute a waiver of the 
right to bargain over such changes in the future.  See 
Johnson-Bateman Co.
, 295 NLRB 180, 188 (1989); 
Owens-Corning Fiberglass Corp., 282 NLRB 609 
(1987).  Therefore, the Union™s acquiescence on this one 
occasion does not constitute a waiver of its right to bar-
gain over the new TOMA commissions at issue here.  
Nor does this one instance establish a past practice of 
unilaterally implementing advertising sales incentive 
programs after the contract expired.  Accordingly, we 
reject the Respondent™s argument that the new TOMA 
commissions were a continuation of past practice and did 
not change the status quo. 
b.  Internet ad commission program 
The internet advertising commission program was un-
questionably a new program, introduced for the first time 
in May 2001.  Nevertheless, the Respondent argues that 
it had unilaterally implemented other types of advertising 
sales incentive programs in the past, and that the internet 
ad commission program was therefore a continuation of 
past practice and did not change the status quo.  To es-

tablish a past practice, the Respondent relies on the same 
advertising incentive programs discussed above with 
respect to TOMA.  For the same reasons stated above, 
we reject the Respondent™s argument that the internet ad 
commission program was a continuation of past practice. 
2.  Contract interpretation 
With respect to both TOMA 
and the internet ad com-
mission program, the Respondent argues that the only 

dispute in this case is over interpretation of the contract 
provision that states:  ﬁIn the sole discretion of the Pub-
lisher, wages in excess of the established wage may be 
paid.ﬂ  The Respondent relies on Board decisions stating 
that where a dispute is solely
 one of contract interpreta-
tion, the Board ﬁwill not seek to determine which of two 
equally plausible contract interpretations is correct,ﬂ and 
will not find a Section 8(a)(5) violation if the employer 
has a ﬁsound arguable basis for ascribing a particular 
meaning to his contract a
nd his action is in accordance with the terms of the contract as he construes it.ﬂ  
Crest Litho
, 308 NLRB 108, 110 (1992) (quoting 
Atwood & 
Morrill Co.
, 289 NLRB 794, 795 (1988), and 
Vickers, Inc., 153 NLRB 561, 570 (1965)).  
We find these decisions ina
pplicable.  Unlike the pre-
sent case, they did not involve interpretation of a contrac-
tual reservation of managerial
 discretion that had expired 
by the time of the alleged 8(a)(5) violation.  Here, the 

alleged unlawful unilateral changes took place in 2001.  
However, the contract provision relied on by the Re-

spondent expired in 1999, when the collective-bargaining 
agreement expired.  See 
Ironton
, supra at 1048; 
Blue Circle, supra at 954.  Therefore, the Respondent cannot 
defend its unilateral changes on the basis that they were 
made in accordance with a plau
sible interpretation of that provision.
 3.  Section 10(b) 
Finally, the Respondent argues that the allegations in 
this case are barred by Section 10(b).
10  The Respondent 
contends that the 10(b) period for both TOMA and the 

internet ad allegations should run from 1997, when the 
Respondent first began using its TOMA program and 
implementing other advertising sales incentive programs. 
We disagree.  The alleged violations in this case are 
the unilateral implementation of new TOMA commis-
sions and the unilateral implementation of a new internet 
advertising commission program, both of which occurred 
in 2001.  The 10(b) period commenced only when the 
Union had clear and unequivocal notice of those viola-
tions.  
Leach Corp.
, 312 NLRB 990, 991 (1993), enfd. 54 
F.3d 802 (D.C. Cir. 1995).  With respect to the new 

TOMA commissions, the earliest date on which the Un-
ion can be charged with knowledge of a violation is April 
30, when the Respondent announced the new commis-
sions to employees.  Knowledge that the Respondent had 
unilaterally implemented the internet ad commission 
program came even later, in 
June or early July.  There-fore, the charge filed and served on October 26 is timely 
as to both the TOMA and internet ad commission allega-
tions. 
For all the foregoing reasons, we agree with the judge 
that the Respondent violated Section 8(a)(5) and (1) by 
unilaterally implementing the new $10 and $25 TOMA 
commissions and the internet ad commission program 
during negotiations for a collective-bargaining agree-
                                                          
 10 Sec. 10(b) provides in relevant part that ﬁno complaint shall issue 
based on any unfair labor practice occurring more than six months prior 
to the filing of the charge with the Board and the service of a copy 
thereof upon the person against whom such charge is made . . . .ﬂ 
 REGISTER-GUARD 357ment, in the absence of overall impasse on the entire 
agreement.
11AMENDED CONCLUSION OF LAW Substitute the following for Conclusion of Law 3: 
ﬁ3.  By unilaterally implementing changes in terms and 
conditions of employment during negotiations for a col-

lective-bargaining agreement 
in the absence of overall impasse on the entire agreement, the Respondent violated 
Section 8(a)(5) and (1) of the Act.ﬂ 
AMENDED REMEDY In addition to the remedy provided for in the judge™s 
decision, we shall order the Respondent, on request of 
the Union, to bargain collectively and in good faith with 
the Union concerning terms and conditions of employ-
ment of unit employees and, if an understanding is 
reached, to embody it in a signe
d agreement.  Further, we 
shall order the Respondent, if requested to do so by the 

Union, to rescind the unlawful unilateral changes, and to 
reinstate the terms and conditions of employment in 
these areas that existed befo
re those changes.  To the extent that the unlawful unilateral changes implemented 
by the Respondent have improved the terms and condi-
tions of employment of unit employees, the Order set 
forth below shall not be construed as requiring the Re-
spondent to rescind such improvements unless requested 
to do so by the Union. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Guard Publishing Company d/b/a The Reg-
ister-Guard, Eugene, Oregon, its officers, agents, succes-sors, and assigns, shall 1.  Cease and desist from 
(a) Failing and refusing to bargain collectively with 
Eugene Newspaper Guild, CWA, Local 37194, as the 
exclusive bargaining representative for the appropriate 
unit of employees described in the parties™ 1996Œ1999 
collective-bargaining agreement, by unilaterally imple-
menting changes in terms and conditions of employment 
during negotiations for a collective-bargaining agreement 

in the absence of overall impasse on the entire agree-
ment. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                          
                                                           
11 Chairman Battista notes that th
e Respondent does not contend that there was an impasse in bargaining, either overall or on a major subject 
or on the particular subject of the internet commission program.  Thus, 
he agrees that the unilateral im
plementation of that commission pro-
gram was unlawful. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act: 
(a) On request, bargain collectively and in good faith 
with the Union as the exclus
ive representative of all the 
employees in the appropriate unit described above con-
cerning terms and conditions of employment and, if an 
understanding is reached, embody it in a signed agree-

ment. 
(b) If requested by the Union, rescind the unlawfully 
implemented internet advertising commission program 
and new TOMA commissions, and reinstate the terms 
and conditions of employment in these areas that existed 
before the Respondent™s unlawful unilateral changes. 
(c) Within 14 days after service by the Region, post at 
its facility in Eugene, Oregon, copies of the attached no-

tice marked ﬁAppendix.ﬂ
12  Copies of the notice, on 
forms provided by the Regional Director for Region 19, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since April 26, 2001. 
(d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply with this Order. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT fail and refuse to bargain collectively 
with Eugene Newspaper Guild, CWA, Local 37194, as 
the exclusive bargaining repr
esentative for the appropri-
ate unit of employees described in the parties™ 1996Œ
1999 collective-bargaining agreement, by unilaterally 
implementing changes in terms and conditions of em-
ployment during negotiations for a collective-bargaining 
agreement in the absence of
 overall impasse on the entire 
agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of 
their Section 7 rights. 
WE WILL, on request, bargain collectively and in good 
faith with the Union as the exclusive representative of all 

the employees in the appropriate unit described above 
concerning terms and conditions of employment and, if 
an understanding is reached, embody it in a signed agree-

ment. 
WE WILL, if requested by the Union, rescind the unlaw-
fully implemented internet advertising commission pro-
gram and new TOMA commissions, and reinstate the 
terms and conditions of employment in these areas that 
existed before our unlawful unilateral changes. 
 GUARD PUBLISHING COMPANY D/B/A THE REGISTER-GUARD  Adam D. Morrison and Irene Botero, 
for the General Counsel. L. Michael Zinser, of Nashville, Tennessee, for Respondent. DECISION STATEMENT OF THE CASE JAY R. POLLACK, Administrative Law Judge.  I heard this case in trial at Eugene, Oregon,
 on April 30, 2002.  On October 26, 2001, Eugene Newspaper 
Guild, CWA Local 37194 (the Union) filed the charge in Case 36ŒCAŒ8919 alleging that Guard Publishing Company d/b/a The Register-Guard (Re-
spondent) committed certain violations of Section 8(a)(1) and 
(5) of the National Labor Relations
 Act (the Act).  On January 
30, 2002, the Regional Director for Region 19 of the National 
Labor Relations Board issued a complaint and notice of hearing 
against Respondent, alleging that Respondent violated Section 
8(a)(1) and (5) of the Act.  Respondent filed a timely answer to 
the complaint denying all wrongdoing. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to examine and cross-examine 
witnesses and to file briefs.  Upon the entire record, from my 
observation of the demeanor of the witnesses and having con-
sidered the posthearing briefs of the parties, I make the follow-

ing.1FINDINGS OF FACT AND CONCLUSIONS I.  JURISDICTION
 Respondent is an Oregon corporation with an office and 
place of business in Eugene, Oregon, where it is engaged in the 
business of publishing newspapers.  During the 12 months prior 
to issuance of the complaint, Respondent had gross sales of 
goods and services in excess of $200,000.  In the same time 
period, Respondent held membership in or subscribed to inter-
state news services, published nationally syndicated features, 
and advertised nationally sold
 products.  Respondent admits and I find that Respondent is an employer engaged in com-
merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act.  II.  THE ALLEGED UNFAIR LABOR PRACTICES A.  Background and Issues The Union has represented employees at Respondent™s 
newspaper since 1946.  The most recent collective-bargaining 

agreement between the Union and Respondent was effective by 
its terms from October 1996 to April 30, 1999.  The parties 

have been bargaining for a successor agreement since February 
1999, including bargaining sessions 
in March, April, and May 
2001, the times material herein. The complaint alleges that Respondent violated Section 
8(a)(1) and (5) of the Act by implementing changes in an ad-

vertising incentive commission program named top of the mind 
awareness (TOMA) and, by implementing a new commission 
for advertising space sold on Respondent™s internet website. 
The answer denied the commission of any unfair labor prac-
tices.  Respondent alleges that it maintained the status quo and 
did not change its TOMA program.  Further, Respondent main-
tains that under the status quo it is entitled to pay the unit em-

ployees™ sales commissions in exce
ss of the bargaining contract rate.  B.  Facts In 1997, Respondent instituted its top of the mind awareness 
program (TOMA).  A TOMA contract is a frequency contract, 
typically 4-column inches, 1 column by 4 inches, or 2 columns 
by 2 inches.  A TOMA advertis
ement is usually printed three 
times in a week.  TOMA contract
s were originally for 52-week 
or 26-week periods. Salespersons represented by the Union 
receive commissions under this program, pursuant to the collec-
tive-bargaining agreement.  There were some modifications to 
                                                          
 1 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to 
the findings herein, their testimony 
has been discredited, either as ha
ving been in conflict with credited documentary or testimonial evidence 
or because it was in and of itself 
incredible and unworthy of belief. 
 REGISTER-GUARD 359the TOMA program between 1997 and 2001.  For example, in 1999, the TOMA program sold contracts for 13-week periods. In April 2001, Respondent decided to ﬁrelaunchﬂ its TOMA 
program.  On April 26, 2001, Respondent sent the Union a 
notice that it was launching a new TOMA program and adding a $10 signing bonus to the new media representative™s commis-sion plan.  The new media representative was a new position and was not previously cove
red by the TOMA commission 
program.  In addition, the 2001 TOMA program provided for a 
commission for the selling of contracts to existing TOMA cus-
tomers.  The commission for sales to existing TOMA custom-
ers had not existed in the TOMA program from 1997Œ2000. Upon receipt of the notice of the new TOMA program, Suzi 
Prozanski, then president of the Union, called Cynthia Walden, 
Respondent™s director of human relations.  Prozanski asked that Respondent not implement the TOMA program and that Re-
spondent bargain about the matter.  Walden stated that Respon-dent was maintaining the status quo and had a right to imple-
ment the program.  Walden stated that Respondent was not 
making any change but that TOMA was a continuing program.  
She stated that the only change was the new media representa-
tive because that position had not existed when TOMA was 
first instituted.  Walden set up a 
meeting so that supervisors in 
the sales department could explai
n to Prozanski that no change 
was being made.  However, even after that meeting, Prozanski 
maintained that Respondent was implementing changes to a 
commission program and was obligated to bargain with the 
Union.  On May 22, Prozanski wrote Walden requesting that 
Respondent refrain from unilateral implementation of the TOMA program until the parties bargained over the matter. 
On May 23, Walden sent Prozanski a memorandum an-
nouncing that Respondent was maki
ng available internet adver-tisements to its print advertiser
s.  Under this program print 
advertisers could have their display advertisements on Respon-
dent™s internet web page.  The memorandum also announced the commission to the salespersons for such advertising.  The 

next day, Prozanski sent Walden an e-mail demanding that 
Respondent bargain over this change in advertising commis-
sions.  Walden took the position 
that Respondent was permitted 
to pay more than the contract 
rate and that Respondent could implement this program.  Walden
 wrote Lance Robertson, then 
the Union™s chief negotiator, and offered to meet and discuss 
this new incentive program.  On June 19, 2001, Robertson re-

sponded that the matter was a mandatory subject of bargaining 
and was suitable for negotiation at
 the bargaining table.  At no time during negotiations, did the 
Union make a formal proposal regarding the TOMA program or internet advertising commis-
sions. III.  ANALYSIS It is well settled that unilateral action by an employer with-
out prior discussion with the union amounts to a refusal to ne-
gotiate about the effected conditions of employment.  
NLRB v. 
Katz, 369 U.S. 736 (1962).  Moreover, a showing of subjective 
bad faith on the employer™s part is unnecessary to establish a 
violation.  NLRB v. Katz, 369 U.S. at 747.  The Board looks to 
whether a change has been impl
emented in conditions of em-ployment.  It simply determines
 whether a change in any term 
and condition of employment has b
een effectuated, without first bargaining to impasse or agreement and condemns the conduct 
if it has.  Daily News of Los Angeles, 315 NLRB 1236 (1994), 
remanded 979 F.2d 1571 (D.C. Cir. 1992), decision supple-
mented 315 NLRB 1236 (1994), enfd. 73 F.3d 406 (1996), cert. 
denied 519 U.S. 1090 (1997).  It makes no difference whether or not the unilateral changes increased or decreased the em-
ployees™ wages or benefits.  
Daily News of Los Angeles, id. The Board held in Bottom Line Enterprises,
 302 NLRB 373 (1991), that when, as here, parties are engaged in negotiations for a collective-bargaining agreement, an employer™s obligation 
to refrain from unilateral changes extends beyond the mere duty 
to provide notice and an opportunity to bargain about a particu-
lar subject; rather it encompasses a duty to refrain from imple-
mentation at all, absent overall impasse on bargaining for the 
agreement as a whole.  The Board in 
Bottom Line recognized two limited exceptions to that general rule; when a union en-
gages in tactics designed to delay bargaining and ﬁwhen eco-
nomic exigencies compel prompt action.ﬂ  See 
RBE Electronics of S.D., Inc., 320 NLRB 80, 81 (1995).  See also Visiting Nurses Services of Western Massachusetts,
 325 NLRB 1125, 1130 (1998), enfd. 177 F.3d 52 (1st Cir. 1999) cert. denied 528 U.S. 1074 (2000); Pleasantview Nursing Home, 
335 NLRB 961 (2001). I find that Respondent had an 
established TOMA program.  
However there were two changes in that program, a signing 

bonus for the new media representative and a commission for 
sales to existing TOMA customers.  Respondent was obligated to bargain over such matters.  On May 23, 2001, the Respon-
dent notified the employees of th
e changes in its TOMA plan.  
Respondent did not notify the Union of the changes until after 
the employees were notified.  The parties did not engage in 
bargaining over these changes. Respondent could not institute changes in sales commissions without first bargaining to im-
passe with the Union.  See RBE Electronics, supra.  Under 
RBE Electronics, 
the defense of waiver does not apply where nego-
tiations are in progress.  Id at 81Œ82. In any event, the facts do not support Respondent™s allega-
tion that the Union waived its right to bargain over the changes 

in the TOMA program.  It was 
Respondent™s failure to notify 
the Union of the prospective changes, rather than a union 
waiver or inaction, which led to the unilateral action.  The em-
ployees and the Union were presented with a fait accompli.  
See 
Brannan Sand & Gravel Co.,
 314 NLRB 282 (1994). Similarly, the internet advertising commissions were a 
change from past practice.  The Union never had the opportu-
nity to bargain about this commission rate.  Rather, Respondent 
unilaterally determined the commission it would pay for inter-
net advertising.  Again, the Union was not notified of this 
change until the employees were notified of the new commis-

sion. Respondent could not institute changes in sales commis-
sions without first bargaining to 
impasse with the Union.  See RBE Electronics, supra.  Under RBE Electronics, the defense of waiver does not apply where negotiations are in progress.  Id. at 

81Œ82. Respondent™s argument that the expired contract allowed it 
to unilaterally increase wages is not persuasive.  The Board has 
held that such a waiver does not extend beyond the expiration 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360of the contract unless the contract provides for it to outlive the 
contract.  Blue Circle Cement Co.
, 319 NLRB 954 (1995); Holiday Inn of Victorville, 284 NLRB 916, 916Œ917 (1987). CONCLUSIONS OF LAW 1.  Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act. 3.  By announcing and implem
enting changes in its TOMA commission incentive program and its internet commission 
incentive program for bargaini
ng unit employees, Respondent 
violated Section 8(a)(1) and (5) of the Act. 4.  The above unfair labor practices are unfair labor practices 
affecting commerce within the meaning of Section 2(6) and (7) 
of the Act. THE REMEDY Having found that Respondent engaged in unfair labor prac-tices, I shall recommend that it be ordered to cease and desist 
therefrom and take certain affirmative action to effectuate the 
policies of the Act. [Recommended Order omitted from publication.] 
  